METCAP SECURITIES LLC and NORTH AMERICAN SENIOR CARE INC., Plaintiffs Below/Appellants,
v.
PEARL SENIOR CARE, INC., PSC SUB INC., GEARY PROPERTY HOLDINGS, LLC and BEVERLY ENTERPRISES, INC., Defendants Below, Appellees.
No. 173, 2009
Supreme Court of Delaware
Submitted: August 12, 2009
Decided: August 13, 2009
Before STEELE, Chief Justice, HOLLAND and RIDGELY, Justices.

ORDER
MYRON T. STEELE, Chief Justice
This 13th day of August 2009, upon consideration of the briefs of the parties, and their contentions in oral argument, it appears to the Court that the judgment of the Court of Chancery should be affirmed on the basis of and for the reasons set forth in its decision dated February 27, 2009.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery is AFFIRMED.